Notice of Pre-AIA  or AIA  Status
1.	The present application 16/929,611, filed on 07/15/2020, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings received on 07/15/2020 are accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/398,260, filed on Jan 4, 2017, now patent No. 10,783,171 which is a continuation of application No. PCT/CN2015079816, filed on May 26, 2015.

     Review under 35 USC § 101
4.	Claims 1-20 are directed to a method and a system have been reviewed.  Claims 1-11 are appeared to be in one of the statutory categories [e.g. Process].  Claim 1 recites a method of setting address information that is obtained by matching sub-address information correspond to different address types. Claims 1-11 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 12-19 are appeared to be in one of statutory categories [e.g. Machine], the machine is an address service device comprising a memory and a processor to execute the method as recited in claims 1-11. Claims 12-19 do not seem to fall within in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 20 is appeared to be in one of the statutory categories [e.g. an article of manufacture]. The article of manufacture is a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium.  The computer-executable instructions include setting address information that is obtained by matching sub-address information .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,171.  Although the claims at issue are not identical, they are not patentably distinct from each other because as follow:

Parent Case: Patent  10,783,171
Current Application: 16/929,611
1. An address search method, comprising: acquiring address search request information; determining to-be-found destination address information that is part of the address search request information by: determining at least one keyword that is part of the address search request information; finding, for each at least one keyword from preset text address dictionaries corresponding to the different address types, a text address dictionary comprising a respective keyword; replacing the respective keyword with a string denoting an address type corresponding to the text address obtained after the duplicate string is removed into the one string group based on a continuity of positions of the replaced keywords as the quasi  corresponding to the to-be-found destination address information; setting the quasi address string as a conditional random field (CRF) feature; and extracting the to-be-found destination address information from the address search request information based on a CRF algorithm; 
splitting the to-be-found destination address information into at least one piece of sub-address information, wherein the to-be-found destination address information comprises multiple pieces of sub-address information, and wherein the multiple pieces of sub-address information respectively correspond to different address types; selecting one piece of address information from an address database, wherein each piece of address information stored in the address database comprises different sub-address information that forms the address information; determining sub-address information that is part of the selected one piece of address information; performing a matching calculation between each of the at least one piece of sub-address information that is part of the to-be-found destination address information and the match degree; and 


setting address information based on the first match degree being greater than a set threshold as found destination address information for output. 
   
    
    8. An address search device, comprising: a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions, 
which cause the processor to be configured to: acquire address search request information; determine to-be-found 
destination address information that is part of the address search request information, wherein to determine the to-be-found destination address information that is part of the address search request information, the instructions cause the processor to be configured to: determine at least one keyword that is part of the address search request information; find, for each at least one keyword, from preset text address dictionaries corresponding to the different address types, a text address dictionary comprising a respective keyword; replace the respective keyword with a string denotating an address type corresponding to the found text address dictionary; determine, using a regular expression used to represent address information, whether a string group formed after each at least one keyword is replaced with a corresponding string represents the to-be-found destination address information; determine, according to the string group, a quasi address string corresponding to the to-be-found destination address information when the string group represents the address information, wherein to determine the quasi address string corresponding to the to-be-found destination address information, the instructions cause the processor to be configured to: determine that multiple strings are part of the string group, and keywords that are respectively replaced with the multiple strings are continuous in position in the address search request information; combine the multiple strings into one string group based on continuity of positions of the replaced keywords as the quasi address string corresponding to the to-be-found destination address information when none of the multiple strings is a duplicate; remove a duplicate string when any of the multiple strings is the duplicate; and combine at least one string obtained after the duplicate string is removed into the one string group based on a continuity of positions of the replaced keywords as the quasi address string corresponding to the to-be-found destination address information; set the quasi address string as a conditional random field (CRF) feature; and extract the to-be-found destination address information from the address search request information based on a CRF algorithm;
 split the to-be-found destination address information into at least one piece of sub-address information, wherein the to-be-found destination address information is formed by multiple pieces of sub-address information, and wherein the multiple pieces of sub-address information respectively correspond to different address types; select one piece of address information from an address database, wherein each piece of address information stored in the address database comprises different sub-address information that forms the address information; determine sub-address information that is part of the selected one piece of address information; perform a matching calculation between each of the at least one piece of sub-address information that is part of the to-be-found destination address information and the sub-address information that is part of the selected one piece of address information to obtain a first match degree; and set address information based on the first match degree being greater than a set threshold as found destination address information for output. 
    
   
      
An address search method, comprising: acquiring address search request information comprising to-be-found destination address information; 



















Obtaining
the to-be-found destination address information; 



splitting the to-be-found destination address information into at least one piece of sub-address information;







 matching the at least one piece of sub-address information with different address information in an address database to obtain a match degrees, wherein each piece of address information stored in the address database comprises different sub-address information that forms the address information, and wherein each piece of address information and the to-be-found destination address information has one match degree; 
and setting first address information as found destination address information, wherein a first match degree between the first address information and the to-be-found destination address information is greater than a preset threshold. 
12. An address search device, comprising: a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: acquire address search request information comprising to-be-found destination address information; 























obtain the-be-found destination address information; 





split the to-be-found destination address information into at least one piece of sub-address information; 

match the at least one piece of sub-address information with different address information in an address database to obtain a plurality of match degrees, wherein each piece of address information stored in the address database comprises different sub-address information that forms the address information, and wherein each piece of address information and the to-be-found destination address information has one match degree; 


                                      and 
set first address information as found destination address information, wherein a match degree between the first address information and the to-be-found destination address information is greater than a preset threshold. 
 


             Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wang et al. (US Patent No: US 7,376,636 B1), hereinafter Wang and in view of Jouaux et al (US 2015/003397 A1), hereinafter Jonaux.
Referring to claims 1, 12 and 20,  Wang discloses an address search method (See col 2, lines 61-67 and col 3, lines 1-20, a method of parsing an address and applies to a fully functional geocoding engine capable for geocoding, matching points or locations of interest), comprising: 
acquiring address search request information (See Figures 3, col 7, lines 34-45, receiving a geocode request containing an input address supplied by a user); 
obtaining to-be-found destination address information (See col 7, lines 35-67 and col 8, lines 1-30, retrieving proper country-specific geocoder from a list of country-specific geocoders and passing the input address to the specific geocoder to retrieve geographical coordinates of matching locations from a database according to a set of matching rules, the dispatcher returns a list of matched geocoder address to the user); 
 splitting the to-be-found address information into at least one piece of sub-address information (See col 8, lines 1-67; col 9, lines 1-67 and col 10, lines 1-38 and Figure 10 the geocoder populates address fields of the geocoder address to the user, the address includes various fields corresponding to house number fields, the name of an area in the U.S, the name of a district, the name a region, the country name, the postal code, the intersect street name, the street name and etc.);
 matching the at least one piece of sub-address information or the at least one piece of sub-address information and the destination address information with different address information comprised in an address database comprises different sub-address information that forms the address information and wherein each piece of address information and the to-be-found destination address information has one match degree (See 7, lines 1-7, col 8, lines 1-67 and col 9, lines 1-67, col 10, lines 1-67 and col 11, lines 1-20 and Figures 10 and 11, matching at least one address fields of the geocode address with a geocoder that is capable retrieves country information from the database with respect to the input address, the geocoder parses the input address into various components according to addressing conventions of the specific county and determines street segments matching the input address, for example, the US geocoder parses input address into house number, street name, street type, city, state, zipcode, etc. When it is determined that the name of a point-of-interest has been supplied, the name field is populated, then a matchPOI() function is called, the matchPOI() function looks up using an approximate string matching algorithm that returns a string match score, if an exact match is requested,  a single exact matching record is returned including the POI name, city and state, the match degree is based on the matchPoI()function); 
 setting first address information as found destination address information, wherein a first match degree between the first address information and the to be-destination address is [lower] than a preset threshold (See col 11, lines 1-50, setting address name such as the POI name with a limit edit distance of 4 to qualify as a match, if the match is greater than 4, the record is discard).
Wang discloses does not explicitly disclose setting the first address information as found destination address information, the match degree is greater than a preset threshold.
Jouaux discloses setting the first address information as found destination address information, the match degree is greater than a preset threshold (See para. [0024], setting locations for addresses that is corresponding to a queried address greater than a match threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Wang’s system to set the first address information which has match degree is higher than a preset threshold, as taught by Jousux in the Wang system.  Skilled artisan would have been motivated to set the match degree with a preset threshold in order to provide more accurate geographic coordinates of an address (See Jouaux, para. [0006]). In addition, both of the references (Wang and Jousux) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as address geocoding. This close relation between both of the references highly suggests an expectation of success.
As to claims 2, Wang discloses receiving entered data, wherein the entered data is used to initiate an address search; and performing recognition on the entered data to obtain the to-be-found destination address information comprised in the entered data, wherein the entered data comprises the to-be-found destination address information  (See Figures 3, col 7, lines 34-45, receiving a geocode request containing an input address supplied by a user, also see col 7, lines 35-67 and col 8, lines 1-30, determining proper country-specific geocoder from a list of country-specific geocoders and passing the input address to the specific geocoder to retrieve geographical coordinates of matching locations from a database according to a set of matching rules, the dispatcher returns a list of matched geocoder address to the user).
Wang does not explicitly disclose receiving voice data.
However, Jouzux discloses receiving voice data, the voice data can include to-be-found destination address information (See para. [0076], para. [008]-para. [0089], an audio system is attached to a speaker and a microphone to receive voice commands from a user, the voice commands can be related to a particular location or an address based on device usage).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Wang’s system to include receiving voice data, as taught by Jousux, in order to facilitate voice-enable functions (See Jouaux, para. [0076]). In addition, both of the references (Wang and Jousux) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as address geocoding. This close relation between both of the references highly suggests an expectation of success.

As to claims 5 and 15, Wang discloses wherein splitting the destination address information comprises splitting, according to the address types represented by preset text address dictionaries corresponding to different address types, the to-be- found destination address information into sub-address information, wherein the sub-address information corresponding to the different address types (See 7, lines 1-7, col 8, lines 1-67 and col 9, lines 1-67, col 10, lines 1-67 and col 11, lines 1-20 and Figures 10 and 11, the geocoder parses the input address into various components according to addressing conventions of the specific county and determines street segments matching the input address, for example, the US geocoder parses input address into house number, street name, street type, city, state, zipcode, etc.) 
As to claims 6 and 16, Wang discloses wherein the address type comprises at least one of: administrative region information; road name information; a building or an organization name information; auxiliary content of the road name; and auxiliary content of the building or the organization name (See 7, lines 1-7, col 8, lines 1-67 and col 9, lines 1-67, col 10, lines 1-67 and col 11, lines 1-20 and Figures 10 and 11, the geocoder parses the input address into various components according to addressing conventions of the specific county and determines street segments matching the input address, for example, the US geocoder parses input address into house number, street name, street type, city, state, zipcode, etc.). 
As to claims 7 and 17, Wang discloses wherein matching each of the at least one piece of sub-address information with sub-address information of a same address type in the address database (See 7, lines 1-7, col 8, lines 1-67 and col 9, lines 1-67, col 10, lines 1-67 and col 11, lines 1-20 and Figures 10 and 11, matching at least one address fields of the geocode address with a geocoder that is capable retrieves country information from the database with respect to the input address, the geocoder parses the input address into various components according to addressing conventions of the specific county and determines street segments matching the input address, for example, the US geocoder parses input address into house number, POI, street name, street type, city, state, zipcode, etc. When it is determined that the name of a point-of-interest has been supplied, the name field is populated, then a matchPOI() function is called, the matchPOI() function looks up using an approximate string matching algorithm that returns a string match score, if an exact match is requested,  a single exact matching record is returned including the POI name, city and state). 
As to claims 8 and 18, Wang discloses selecting one piece of address information from the address database; determining sub-address information comprised in the selected address information; performing matching calculation between each of the at least one piece of sub-address information comprised in the to-be-found destination address information and the sub-address information comprised in the selected address information to obtain a first match degree, wherein an address type of the sub-address information that is comprised in the to-be-found destination address and for which matching calculation is performed is the same as an address type of the sub-address information comprised in the selected address information; and obtaining a total match degree between the selected address information and the to-be-found destination address information according to the first match degree (See col 11, lines 1-50, matching address name such as the POI name with a limit edit distance of 4 to qualify as a match, returning to be found destination that are smaller than the limit edit distance).
As to claim 9, Wang in view of Jouzux discloses performing a matching calculation between the selected address information and the to-be-found destination address information to obtain a second match degree; and obtaining the total match degree between the selected address information and the to-be-found destination address information according to the first match degree and the second match degree (See Jouaux, para. [0024], the total match degree of the input address and the found destination can be greater than a match threshold but is less than a threshold distance of Y kilometers) and setting address information based on the total match degree being greater than a set threshold as the found destination address information (See Jouzux, para. [0024], the system sets a location as confirmed location of address based on the total match threshold is greater than a threshold distance).
As to claim 10, Wang discloses finding, for the sub-address information, from the selected address information, sub-address information whose address type is the same as that of the sub-address information; calculating an editing distance for mutual conversion between the sub-address information and the sub-address information having the address type that is same that of the respective piece of sub-address; and calculating the first match degree according to the editing distance obtained corresponding to each piece of sub-address information (See col 11, lines 1-50 and col 14, 1-67, matching address name such as the POI name with a limit edit distance of 4 to qualify as a match, returning found address information that are smaller than the limit edit distance ).
	As to claim 11, Wang discloses obtaining the total match degree between address information and the to-be-found destination address information (See col 15, lines 1-67, obtaining match scores between the inputted/selected address and the address in the database that do not exactly match prefix, suffix and type); determining in sequence a set quantity of total match degrees in descending order of the total match degrees; and setting address information selected corresponding to the total match degrees as the found destination address information (See col 15, lines 1-67, the geocoder finds the exact match, the closet match based on the string edit distance, the number of character changes/conversion required and returns upto 32 matching records ordered by “goodness” of matches).
As to claim 19, Wang in view of Jouzux discloses performing a matching calculation between the selected address information and the to-be-found destination address information to obtain a second match degree; and obtaining the total match degree between the selected address information and the to-be-found destination address information according to the first match degree and the second match degree (See Jouaux, para. [0024], the total match degree of the input address and the found destination can be greater than a match threshold but is less than a threshold distance of Y kilometers).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Wang’s system to set the first address information which has total match degree is higher than a preset threshold, as taught by Jousux in the Wang system.  Skilled artisan would have been motivated to set the match degree with a preset threshold in order to provide more accurate geographic coordinates of an address (See Jouaux, para. [0006]). In addition, both of the references (Wang and Jousux) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as address geocoding. This close relation between both of the references highly suggests an expectation of success.

5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Wang (US Patent No.: US 7,376,636 B1) and in view of Jouaux (US 2015/003397 A1) and further in view of Li ( US 2011/0270815 A1), hereinafter Li.
	As to claims 3 and 13, Wang discloses determining at least one keyword comprised in the address search request information (See col 7, lines 63-6 and ol 8, lines 1-0, determining the keyword(s) that is supplied by the user, e.g. street name, street type, state, city, zip, etc.) ;
 finding, for each keyword, from preset text address dictionaries corresponding to the different address types, a text address dictionary comprising a respective keyword (see col 10, lines 10-67, the input addressed is parsed, if the name of a point of interest has been supplied, then the matchPoI() function is called to query one or more database tables using the name of the location as a key, for example, “empire state building”, “Yankee stadium” or etc.);
 replacing the respective keyword with a string denoting an address type corresponding to the text address dictionary (See col  10, lines 10-67, col 13, lines 1-67 and col 14, lines 1-67, locating matching street type, for example if the received input address is “PKY’, it is still considered to be a match found in the address database since “PKY”, “PKWY” and “parkway” are qualify as matching when Relax street_type is the matching mode);
determining, using a regular expression used to representing the address information, whether a string group formed after each keyword is replaced with a corresponding string represents the address information (See col 14, lines 1-67 and col 15, lines 1-67 and col 16, lines 1-67, using approximate string matching to match the address information and providing a list of results to user to accept or decline, the geocoder return up to 32 matching records for an input address, ordered by the goodness of the matches based on the string edit distance, for example, Route 3 in Nashua, New Hampshire is officially known in Nashua as Main street can be returned as a match);
determining, according to the string group, a quasi-string corresponding to the to-be-found destination address information wherein the string group represents the address information; setting the quasi address (See col 14, lines 1-67 and col 15, lines 1-67 and col 16, lines 1-67, using approximate string matching to match the address information and providing a list of results to user to accept or decline, the geocoder return up to 32 matching records for an input address, ordered by the goodness of the matches based on the string edit distance, for example, Route 3 in Nashua, New Hampshire is officially known in Nashua as Main street can be returned as a match). 
Wang does not explicitly disclose setting a string as a conditional random field (CRF) feature; and extracting the to-be-found information from the string search request information based on a CRF algorithm. 
However, Li discloses setting a string as a conditional random field (CRF) feature; and extracting the to-be-found information from the string search request information based on a CRF algorithm (See para. [0035] and para. [0036], setting CRF in the training model to locate a match segment, the indicator function indicates the segment exactly matches an item in a particular lexicon).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Wang’s system to include a CRF feature, as taught by Li, in order to improve web search experiences from users since there is an increasing need for an improved understanding as to what a query is actually seeking and for returning more relevant information based on that understanding (See Li, para. [0002] and para. [0003]). In addition, all of the references (Li, Wang and Jousux) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as extracting structured data from web queries/requests. This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter
6.	Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. discloses system and method of parsing natural language descriptions of features to determine an approximate location. An embodiment includes splitting the natural language descriptions into components, geocoding each component, and returning the geocode with the highest confidence level. The geocode references a specific location, and this information may be determined by content from a variety of sources. The system may use an assortment of techniques for determining highest confidence level. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153